Citation Nr: 0310811	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of PTSD, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for right hand 
gunshot wound with residual deformity and loss of range of 
motion, index finger, degenerative arthritis, thumb 
carpometacarpal joint and long finger strain, currently rated 
as 40 percent disabling.  

5.  Entitlement to a total rating based upon individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  Hereinafter known collectively 
as VCAA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

The Board further notes that at the time of his July 2002 VA 
psychiatric examination, the veteran reported that he was 
currently in the VA Chapter 31 vocational rehabilitation 
training program.  It does not appear that any attempts have 
been made to obtain these records.  Under Bell v. Derwinski, 
2 Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  

With regard to the veteran's claim of service connection for 
tinnitus, the Board notes that the veteran was found to have 
tinnitus on one occasion inservice.  The Board further 
observes that the veteran was a batteryman inservice and that 
he was noted to have tinnitus on his last VA examination.  
The examiner has not provided an opinion as to the etiology 
of the veteran's current tinnitus.  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  The Board is of the opinion that a VA examination is 
in order to determine the etiology of the veteran's current 
tinnitus.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO should schedule the veteran 
for a VA examination to determine the 
cause of any current tinnitus.  All 
necessary test and studies are to be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinions:  Does the 
veteran currently have tinnitus?  If so, 
is it at least as likely as not that any 
current tinnitus is related to any 
incident in service?  Complete detailed 
rationale is requested for each opinion 
rendered.

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

5.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and counseling 
folders and associate these documents 
with the claims file.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with all 
appellate procedures.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




